Case 1:20-cv-24711-BB Document 5 Entered on FLSD Docket 11/18/2020 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                          Case No. 20-cv-24711-BLOOM/Otazo-Reyes


 ROSALBA ODIO ALVAREZ,

        Plaintiff,

 v.

 COMMISSIONER OF SOCIAL SECURITY,

       Defendant.
 ______________________________________/

            ORDER GRANTING LEAVE TO PROCEED IN FORMA PAUPERIS

        THIS CAUSE is before the Court upon Plaintiff’s Application to Proceed in District Court

 without Prepaying Fees or Costs, ECF No. [3] (“Motion”). The Motion represents that Plaintiff

 earns no wages, has no money in a checking or savings account, and has no credit cards, but notes

 that her monthly expenses are paid from her husband’s SSI check. Id. at 2. She also indicates that

 her husband owns a car worth approximately $700.00, and that owes debts of $218.00 in unpaid

 medical expenses and $40.00 to JMH. Id.

        Upon review of the record, the Court determines that Plaintiff is unable to pay the court

 filing fee, as required for indigent status under 28 U.S.C. § 1915. “When a court grants a litigant

 leave to proceed IFP, the officers of the court must ‘issue and serve all process.’” Richardson v.

 Johnson, 598 F.3d 734, 738 (11th Cir. 2010); Fed. R. Civ. P. 4(c)(3) (“At the plaintiff’s request,

 the court may order that service be made by a United States marshal or deputy marshal or by a

 person specially appointed by the court. The court must so order if the plaintiff is authorized to

 proceed in forma pauperis under 28 U.S.C. §1915[.]”). Plaintiff filed her proposed summonses.

 See ECF Nos. [1-4], [1-5], & [1-6].
Case 1:20-cv-24711-BB Document 5 Entered on FLSD Docket 11/18/2020 Page 2 of 2

                                                  Case No. 20-cv-24711-BLOOM/Otazo-Reyes


        Accordingly, it is ORDERED AND ADJUDGED that the Motion, ECF No. [3], is

 GRANTED. The Clerk of Court is DIRECTED to transmit a copy of this Order to the Office of

 the U.S. Marshal, which shall undertake to SERVE on Defendant the Complaint and the proposed

 summonses.

        DONE AND ORDERED in Chambers at Miami, Florida, on November 17, 2020.




                                                  ____________________________________
                                                  BETH BLOOM
                                                  UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record




                                              2
